ROBERTSON, Presiding Justice,
for the Court:
The decision in this case is controlled by our opinion this day rendered in “Cowan, et al v. Gulf City Fisheries, Inc., et al.”, Miss., 381 So.2d 158 insofar as the parcel (193' X 150') is concerned.
As to that parcel, the order of the Circuit Court of Jackson County of September 8, 1978, affirming the action of the Pascagou-la City Council in granting a use permit and variance, is affirmed.
This case was considered by a conference of the judges en banc.
AFFIRMED.
PATTERSON, C. J., and SUGG, WALKER, LEE and BOWLING, JJ., concur.
COFER, J., SMITH, P. J., and BROOM, J., dissent.